Citation Nr: 1742368	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-03 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1948 to June 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

In August 2017, the Veteran submitted a statement in which he indicated he wished to withdraw his service connection claims for hearing loss and tinnitus. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issues of entitlement to service connection for hearing loss and tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In an August 2017 statement, the Veteran indicated that he wished to withdraw his service connection claims.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for bilateral hearing loss and tinnitus. 


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed. 

The claim of entitlement to service connection for tinnitus is dismissed. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


